                              Case 1:18-mj-00629-AWA DOCI-Iment 1 Piled 09/28/18 Page 3 of 3

 AC) 442 (Ites'. 1 111 1) Arrest warran t
                                                                rip           b             -76

                                                UNITED STATES DISTRICT COURT
                                                                             for the

                                                                 Middle District of Tennessee


                      United States of Amcrica
                                 V.
                           Eric Swarbrick                                               Case No. 3:18-cr-00261




                                 Ue/endatt


                                                               ARREST WARRANT
To:        Any authorized law enforcement officer


           YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name o/person to be arrested)              Eric Swarbrick
who is accused of an offense or violation based on the 1161lowing document tiled with the court:

Cd Indictment                 O Superseding Indictment              O Information         - Superseding Information
                                                                                          0                                      O Complaint
O Probation Violation Petition                      0 Supervised Release Violation Petition         O Violation Notice D Order of the Court

This offense is briefly described as follows:


  18:875(c) Interstate communication with Intent to threaten (1)
  18:2261A(2)(B) Interstate Stalking (2)
                                                                                                                       I


Date:           0912612018
                                                                                                     Issuing office,


City and state:           Nashville, Tennessee                                          Elaine J. Hawkins, Criminal Case Administrator
                                                                                                       Printed nann, and 111le


                                                                           Rel tl I'n


           This warrant was ree °ived on Rl(ite) —                  s~       _ _ , and the p erson was arrested on (date)
                                                                      C~
at (City and s(ate)                            S~


Date:
                                                                                                    irrevinq; o/Tcer's signauu•e




                                                                                                       Printed name and title




                Case 3:18-cr-00261 Document 10 Filed 10/26/18 Page 1 of 1 PageID #: 43
